              Case 3:18-md-02843-VC Document 309 Filed 09/27/19 Page 1 of 2

                                   UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
IN RE: FACEBOOK, INC. CONSUMER                          MDL No. 2843
PRIVACY USER PROFILE LITIGATION                         Case No. 18-md-02843-VC
______________________________________
                                                        APPLICATION FOR ADMISSION OF
                                                        ATTORNEY PRO HAC VICE
This document relates to:                               (CIVIL LOCAL RULE 11-3)
ALL ACTIONS
                                                         Judge: Hon. Vince Chhabria

    I, Jennifer A. Beckage, an active member in good standing of the bar of the State of New York,
hereby respectfully apply for admission to practice pro hac vice in the Northern District of California
representing: defendant Aleksandr Kogan in the above-entitled action. My local co-counsel in this
case is Brenda Entzminger, Esq., an attorney who is a member of the bar of this Court in good
standing and who maintains an office within the State of California.
 My Address of Record:                                      Local Co-Counsel’s Address of Record:
 Beckage PLLC                                               Bunsow De Mory LLP
 Liberty Building, 420 Main Street, Suite 1110              701 El Camino Real
 Buffalo, New York 14202                                    Redwood City, California 94063

 My Telephone # of Record:                                  Local Co-Counsel’s Telephone # of Record:
 (716) 898-2102                                             (650) 351-7248

 My Email Address of Record:                                Local Co-Counsel’s Email Address of Record:
 jbeckage@beckage.com                                       bentzminger@bdiplaw.com


    I am an active member in good standing of a United States Court or of the highest court of another
State or the District of Columbia, as indicated above.
    A true and correct copy of a certificate of good standing or equivalent official document from said
bar is attached to this application.
   I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
    I declare under penalty of perjury that the foregoing is true and correct.

Dated: September 27, 2019                                          /s/ Jennifer A. Beckage
                                                                       APPLICANT


                                  ORDER GRANTING APPLICATION
                             FOR ADMISSION OF ATTORNEY PRO HAC VICE

    IT IS HEREBY ORDERED THAT the application of Jennifer A. Beckage is granted, subject to the
terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate appearance pro
hac vice. Service of papers upon, and communication with, local co-counsel designated in the
application will constitute notice to the party.

Dated: ____________, 2019                         ________________________________________________
                                                  UNITED STATES DISTRICT /MAGISTRATE JUDGE

PRO HAC VICE APPLICATION & ORDER
Case 3:18-md-02843-VC Document 309 Filed 09/27/19 Page 2 of 2
